UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                            No. 01-4792
BRIAN THORNHILL,
              Defendant-Appellant.
                                       
            Appeal from the United States District Court
     for the Northern District of West Virginia, at Clarksburg.
              Irene M. Keeley, Chief District Judge.
                            (CR-01-14)

                      Submitted: June 3, 2002

                      Decided: June 24, 2002

  Before WILKINS, MICHAEL, and GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Joan A. Mooney, STILLER & MOONEY, P.L.L.C., Morgantown,
West Virginia, for Appellant. Zelda Elizabeth Wesley, OFFICE OF
THE UNITED STATES ATTORNEY, Clarksburg, West Virginia,
for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                     UNITED STATES v. THORNHILL
                              OPINION

PER CURIAM:

   Brian Thornhill appeals his convictions and sentence based upon
his guilty plea to distribution of cocaine base, in violation of 21
U.S.C.A. § 841(a)(1) and (b)(1)(B)(iii) (West 1999 & Supp. 2001),
and using and carrying a firearm during a drug trafficking offense
under 18 U.S.C.A. § 924(c)(1)(A)(ii) (West 2000). Thornhill’s
appointed appellate attorney noted a timely appeal and filed a brief in
accordance with Anders v. California, 386 U.S. 738 (1967), in which
she represents that there are no arguable issues of merit presented by
this appeal. Nonetheless, in her brief, counsel addresses the possibility
that Thornhill received ineffective assistance of counsel at sentencing
when his trial attorney failed to object to the amount of cocaine base
attributed to Thornhill. Thornhill has filed a supplemental pro se brief
that also asserts he received ineffective assistance of counsel. Finding
Thornhill’s ineffective assistance of counsel claims are not ripe for
consideration on direct appeal, we affirm his conviction and sentence.

   Claims of ineffective assistance of counsel are generally not cogni-
zable on direct appeal. United States v. King, 119 F.3d 290, 295 (4th
Cir. 1997). To allow for adequate development of the record, claims
of ineffective assistance of counsel must ordinarily be pursued in a
motion filed pursuant to 28 U.S.C.A. § 2255 (West Supp. 2001).
United States v. Hoyle, 33 F.3d 415, 418 (4th Cir. 1994). An excep-
tion to this general rule obtains when the record conclusively estab-
lishes ineffective assistance of counsel. King, 119 F.3d at 295.
Because the record does not conclusively establish Thornhill received
ineffective assistance of counsel, we affirm his convictions and sen-
tence.

   As required by Anders, we have independently reviewed the entire
record and all pertinent documents. We have considered all possible
issues presented by this record and conclude that there are no non-
frivolous grounds for this appeal. Pursuant to the plan adopted by the
Fourth Circuit Judicial Council in implementation of the Criminal
Justice Act of 1964, 18 U.S.C. § 3006A (1994), this court requires
that counsel inform her client, in writing, of his right to petition the
Supreme Court of the United States for further review. If requested
                      UNITED STATES v. THORNHILL                       3
by the client to do so, counsel should prepare a timely petition for writ
of certiorari, unless counsel believes that such a petition would be
frivolous. In that case, counsel may move in this court for leave to
withdraw from representation. Counsel’s motion must state that a
copy thereof was served on the client. We dispense with oral argu-
ment because the facts and legal contentions are adequately presented
in the materials before the court and argument would not aid the deci-
sional process.

                                                            AFFIRMED